FINANCIAL RISK MANAGEMENT POLICY APPROVED ON 11/26/2015 Summary 1 . PURPOSE 2 2 . VALIDITY 2 3 . INITIAL PROVISIONS AND GOVERNANCE 2 FINANCIAL RISK MANAGEMENT COMMITTE 4 DUTIES 4 3.2.1 BOARD OD DIRECTORS 4 3.2.2 BOARD OF DIRECTORS FINANCE, GOVERNANCE AND SUSTAINABILITY COMMITTEE 5 3.2.3 EXECUTIVE BOARD 5 3.2.4 FINANCIAL RISK MANAGEMENT COMMITEE 5 3.2.5 CONTROLLING AND ACCOUNTING DIRECTORY 6 3.2.6 COMMODITIES DIRECTORY 6 3.2.7 FINANCIAL DIRECTORY 7 3.2.8 GLOBAL DESK DIRECTORY 7 3.2.9 GLOBAL PROCUREMENT DIRECTORY 7 RISK MANAGEMENT AREA 8 INTERN AUDIT 8 INDEPENDENCE 8 4 . ELIGIBLE INSTRUMENS AND LIMITS 9 5 . MARKET RISK 9 RISK FACTORS 10 EXPOSURE TO THE EXCHANGE RATE 10 5.2.1 EXPOSURE TO OPERATIONAL INCOME 10 SOURCE OF EXPOSURE 10 RISK CONTROL POLICY AND LIMITS 10 5.2.2 EXPOSURE TO BALANCE SHEET 11 SOURCE OF EXPOSURE 11 RISK CONTROL POLICY AND LIMITS 11 EXPOSURE TO COMMODITIES 11 5.3.1 EXPOSURE TO OPERATIONAL INCOME 11 SOURCE OF EXPOSURE 11 RISK CONTROL POLICY AND LIMITS 12 5.3.2 EXPOSURE TO BALANCE SHEET 12 SOURCE OF EXPOSURE 12 RISK CONTROL POLICY AND LIMITS 12 ESTIMATION MODELS AND METHODS OF EXPOSURE TO RISK FACTORS 13 6 . COUNTERPARTY RISK 13 SOURCE OF EXPOSURE 13 RISK CONTROL POLICY 13 7 . EXTRAPOLATION LIMITS 14 8 . GENEREAL CONDITIONS 14 NEGOTIATING AND OPERATIONAL PROCEDURES 14 9 . REVIEW OF THIS POLICY 15 1 1. PURPOSE The purpose of the Financial Risk Management Policy (FRMP) is to present the financial risk management policies for BRF SA (hereinafter referred to as BRF or the Company), the main focus of which is the market risk, counterparty and liquidity. This policy conforms to the best international practices and also complies with the standards laid down by the regulatory entities in Brazil and abroad. It establishes guidelines and limits to govern the actions of the areas involved in the implementation of hedging transactions, while observing the criteria approved by the Board of Directors. 2. Validity This policy will be valid for a maximum period of two years from the date of its last approval by the Board of Directors and could be renewed automatically once over the same period in case no changes were made during its term period. 3. INITIAL PROVISIONS AND GOVERNANCE Briefly, risk management at BRF may be characterized as follows: · Focus: o Market risk, counterparty and liquidity; · Basic principles: o Risk management is a process and not an isolated event, and therefore it should involve all areas of the Company; o The implementation and dissemination of this management should be led by the Board of Directors and by the Executive Board; o Risk Management requires a constant and rigid observation of the models and methods established, guaranteeing in this way that they follow BRF’s development and evolution in its performing markets. · Components of the FRMP: o Definition of the various decision-making levels for the Company's hedging transactions; o Roles and responsibilities of each hierarchical level and of the respective authorities involved in the risk management process; 2 o Market risk factors and exposure of the Company to them; o Acceptable risk limits for BRF approved by the Board of Directors; o Internal strategic documents, also part of this Policy, that detail specific limits, operational process, description of the models and methods, or others that a are necessary to support the FRMP; o Implementation of the risk management process: risk assessment; control, information, communication and monitoring activities. · Risk management process: The main steps of the risk management process are listed below: o Definition of the market risk factors; o Definition of the Company’s exposure to market risk factors; o Definition of the strategies and instruments for covering the exposition to the market risk factors; o Execution of the protection strategies (hedge) and communication; o Daily control and monitoring of the Company’s expositions, protection instruments and limits established by the Policy and Internal Document; o Observation and revision of the methods and models used in the calculation of the exposure to market risk factors. For the counterparty and liquidity risk, the steps are listed below: o Consolidation of the BRF’s global exposition; o Daily control and monitoring of the Company’s expositions, protection instruments and limits established by this Policy and Internal Documents; Besides the focus on execution, principles defined, basic components of the Policy and clear process to be followed, an explicit division of the responsibilities of the processes described is essential to the success of the risk management, especially in segregating the functions of definition, control and execution of the operations. In this way, all the process will be conducted by the Financial Risk Management Committee, which has the obligation to validate the full accomplishment of the FRMP and to propose applicable alternatives. 3 Financial Risk Management Committe The Financial Risk Management Committee shall meet on a weekly basis or extraordinarily, when necessary. The Committee is composed by the following members: · Regular members and nominated substitutes: o Chief Executive Officer Global; o Chief Financial and Investor Relations Officer (responsible for the Committee); o Vice President – Supply Chain; o Risk Manager (coordinates the Committee) / Market Risk Specialist; o Financial Director / Treasury Manager; o Controlling Director; o Global Procurement Director; o Commodities Director / Grain Commodities Manager ; o Global Desk Director / Market Intelligence Manager. Also take place in the Committee: o Professionals directly involved in the risk management process; o Professionals subordinated to the regular members; o External consultants for specific issues, when necessary and upon the Committee approval; o Internal and external auditors, upon the Committee approval. The presence of at least four regular members is necessary for the approval of new strategies or deliberations. In order to monitor and apply the limits described in this Policy (or in the Internal Documents that are part of it) it will be considered the first meeting of every month. The Financial Risk Management Committee is a formal body, subordinated to the BRF’s Executive Board, with veto power to any operations or deliberations proposals that, in its point of view, are not attuned to the Company at the moment. Duties Board of Directors The Board of Directors plays a key role (1) in the development of a solid financial risk management framework, since it is responsible for the approval of the FRMP drawn up by the Financial Risk Management Committee and (2) in monitoring compliance with this policy by checking observance of the overall limits established. 4 The Board of Directors responsibilities are: · Analyze and approve the FRMP, proposed changes and Internal Documents that are part of the Policy; · Approve the eligible hedging instruments and maturity; · Approve the limits considered satisfactory to the exposure to financial risk factors; · Approve eventual operations above the limits established in the Policy. Board of Directors Finance, Governance and Sustainability Committee The Finance and Risk Management Policy Committee will report directly to the Board of Directors and will play a consultative role in relation to the FRMP, as well as others strategic guidelines for financial risk management and ongoing tracking of the performance of the Financial Risk Management Committee. Executive Board The Board of Executives of BRF will act directly in the management of the financial risk with the following responsibilities: · Evaluate the Company´s positioning for each identified risk, according to the guidelines and policies issued by the Board of Directors; · Approve the performance indexes to be used in risk management; · Promote the actions for the strengthening and dissemination or the risk management and internal controls culture; · Approve proposals for global limits and evaluate suggestions for improvements in the FRMP; · Approve proposed amendments suggested in the conceptual framework of the financial risk management. Financial Risk Management Commitee The Financial Risk Management Committee is the body of the Executive Board responsible for ensuring the implementation of the FRMP. The responsibilities of the Financial Risk Management Committee may be described as follows: · Propose changes and alterations to the FRMP; · Supervise the process of financial risk management a BRF; 5 · Formalize and approve of the concepts and methodologies applied in finance risk management; · Assess the Company’s position for each risk identified and consult the Board of Directors if discrepancies arise; · Evaluate and approve the hedge alternatives according to the established Policy and it’s limits; · Monitor and follow up the Company´s levels of exposure to risks and compliance with the FRMP; · Track performance of the hedging transactions on a monthly basis; · Assess stress scenarios applied to Company’s operations, cash flow projections and indebtedness; · Disseminate the risk management culture across the Company. Controlling and Accounting Directory Its main responsibility is to guarantee that the executed hedge operations correctly affect the protected object, using for this purpose the BRF’s Hedge Accounting Policy. Also stands as responsibilities: · Responsible for the Hedge Accounting Policy and its derived hedge programs; · Mark to Market validations of the hedges, as well as confirmation of adjusting values informed by the Risk Management; · Execute the effectiveness tests, developed by the Risk Management and allocate the results in the Financial and Operational Results; · Execute accounting entries to adjust the MtM and hedge accounting effectiveness (by CSC – Collective Services Center); · Disclose the Company’s forecast to the Risk Management, in a monthly basis; · Disclose the BRF’s Balance Sheet Exposure, in a monthly basis; Commodities Directory The main responsibility of Commodities Shopping Area is to investigate the best price opportunities to originate the commodities used by the Company. It must be pointed that the area will always be aware of the minimal necessities for BRF’s operation, which are not considered here. The main issues that could be highlighted are: · Execute the physical deliverable hedge operations in accordance to the strategy defined by the Committee, within the limits established by the Policy; · Register and communicate the new operations; 6 · Follow the FRMP and Internal Documents when utilizing commercial contracts (item 4 in special, Eligible Instruments and Limits); · Follow the limits and exposition to the risk factors using the reports produced by the Risk Management. Financial Directory Will have the responsibility to execute every protective financial operation (hedge) in accordance to the strategy defined by the Committee, within the limits established in this Policy and in the Internal Documents. Other issues that could be highlighted are: · Register and communicate the new operations; · Follow the limits and exposition to the risk factors using the reports produced by the Risk Management; · Responsible for supplying new solutions and hedging costs to the markets and regions; · Check and validate, in a quarter basis, the mark to market calculations performed by the Risk Management; · Disclose, along with the Risk Management, the Company’s future cash flow, utilizing the risk management methods and models. Global Desk Directory Its responsibility is to utilize the risk management methods and models and share with the other areas of the Company. Highlighted are: · Responsible for supporting the markets / regions with the methods and models developed; · Act as a market intelligence area, interconnecting the whole BRF’s chain; · Support the Risk Management with the markets / regions exposure to risk factors. Global Procurement Directory Its responsibility is to support the analysis and construction of the descriptive models used in the Company’s exposure, as well as applying the FRMP and Internal Documents in the commercial contracts (item 4 in special, Eligible Instruments and Limits) that it executes. Still Highlighted are: · Inform the Financial Risk Management Committee the cases of substantial changes in the indexations or corrections that, in any case, the commercial contracts can take; 7 · Bring the Committee topics that suit its analysis, for instance relevant contracts with exchange rate indexation. Risk Management Area With the support of the FRMP, the main duty of the Risk Management Area is track, monitor, assess and communicate the financial risks incurred by BRF. This involves the fllowing aspects: · Constant critical analysis of the scope of FRMP; · Ensure the compliance with risks exposures, according to the limits established by FRMP and the Internal Documents; · Responsible for developing, monitoring and improving the calculation models of Company’s exposure to financial risks; · Responsible for the risks’ controls and reports of the Company’s exposure to financial risks, ensuring transparency in their; · Responsible for modeling and assessing exposures to market risk, pinpointing and informing the magnitude of their potential impacts; · Responsible for mark to market models of financial instruments; · Responsible for disseminating the results of hedging operations; · Responsible for hedge accounting effectiveness test models; · Present proposal for chances in exposure’s models to the Financial Risk Management Committee for consideration of other in order members; · Supplying the Financial Risk Management Committee with information of the Company´s exposures in relation to the mapped risk and suggest mitigation alternatives. Intern Audit This will ensure the governance of the whole financial risk management process in relation to segregation of duties, internal controls, implementation of this policy and reflections on accounting. The internal audit team will follow its own schedule and agenda, maintaining its independence. Independence In order to segregate duties and ensure the independence of the methods, models, controls and information, the Risk Management area will report directly to Controlling Directory. In needed, the Risk Management area may assess the CEO and Board of Directors directly. 8 4. eligible instrumens and limits Eligible hedge instruments are: · Swap contracts (Currencies, Interest Rates and Commodities); · Futures contracts (standardized and OTC – Currencies, Interest Rates and Commodities), such as NDF, FX Forward, Corn, Soybean, Soybean Meal and Oil (BM&FBovespa & CBOT), among other; and · Long call and put contracts options (Currencies, Interest Rates and Commodities). Strategies involving short options (calls or puts) are permitted, only if done together with ask options of the same asset object, with the same notional and maturity and no net premium is received. In addition, shorting individual strategy options (long call or put) is permitted to buyout positions on book. Any instrument, operation or strategy that, individually or combined, creates any kind of additional leverage or contains contractual issues that turns them leveraged, are strictly forbidden. Additionally, the limits below are to be observed: · Maximum maturity of 18 months. · Individual contract: maximum of 2,5% (two and a half percent) of the Company’s total Net Equity 1 , per hedging instrument daily measured. · Operations above 1,5% (one and a half percent) of the Company’s total Net Equity
